       Case: 3:16-cv-00752-jdp Document #: 162 Filed: 08/31/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DESSIE RUSSELL LONAS,

                              Plaintiff,
        v.                                                                ORDER

 SCOTT A. HOFTIEZER, JAMES GREER,                                      16-cv-752-jdp
 DAVID BURNETT, MARY MUSE, and ERIN LEITZ,

                              Defendants.


       Plaintiff Dessie Russell Lonas, appearing pro se, is an inmate at Oshkosh Correctional

Institution. Lonas alleged that defendant prison officials violated his rights under the Eighth

Amendment to the United States Constitution by failing to properly treat his broken nose and

his hernia. I granted defendants’ motion for summary judgment based on Lonas’s failure to

exhaust the administrative remedies for his claims. Dkt. 148. Lonas has filed a motion to

reconsider that ruling, Dkt. 154, which I will construe as a motion for relief from judgment

under Federal Rule of Civil Procedure 60(b).

       Rule 60(b) provides for relief from “a final judgment, order, or proceeding” on many

grounds, including mistake, misconduct, or “any other reason that justifies relief.” Relief from

a final judgment under Rule 60(b) “is an extraordinary remedy and is granted only in

exceptional circumstances.” Bakery Mach. & Fabrication, Inc. v. Trad. Baking, Inc., 570 F.3d 845,

848 (7th Cir. 2009).

       I dismissed the case after two rounds of briefing on the exhaustion issue: defendants

argued that Lonas did not file an inmate grievance about either his hernia or nose-injury

treatment, and Lonas’s grievance history report reflected that. Lonas responded that he had

filed grievances in February 2017 about those issues that did not appear on the history report:
       Case: 3:16-cv-00752-jdp Document #: 162 Filed: 08/31/20 Page 2 of 6




he submitted documents showing that he had submitted grievances discussing his medical

problems that were rejected out of hand by the institution complaint examiner. Lonas also

discussed but did not submit a February 2017 grievance listed in the history report under

No. OSCI-2017-4918 as being about a medical-records request related to his nose and hernia

problems.

       I asked the parties address these documents further. The supplemental briefing showed

that the ’4918 grievance wasn’t about the delay in Lonas’s care; it was about prison staff failing

to give Lonas copies of his medical records. See Dkt. 148, at 4. I also noted that even had the

grievance been about his care, Lonas failed to exhaust it by appealing its dismissal. Id. As for

the set of grievances not mentioned in the DOC’s grievance record, the parties disputed

whether that set of grievances was properly rejected under § DOC 310.09(4) (2017)1 because

Lonas did not show that he first attempted to informally resolve the problem with the HSU

assistant manager. In addition, Lonas’s statement that he did include documentation of his

informal resolution attempts with his grievances contradicted his contemporaneous responses

to the rejections, in which Lonas appeared to concede that he did not attach proof of informal

resolution attempts. I stated that the dispute over Lonas’s informal resolution attempts might

ordinarily be reason to hold a hearing to determine whether Lonas did in fact present evidence

of informal resolution to the examiner. Dkt. 148, at 5. But in this case a hearing was

unnecessary because there was another reason to grant the exhaustion motion: those grievances




1
  Chapter DOC 310 was re-created in 2018, see Wis. Admin. Reg., No. 747 (Mar. 2018), but
I will refer to the version in place at the time of the grievances filed in this case.
                                                  2
       Case: 3:16-cv-00752-jdp Document #: 162 Filed: 08/31/20 Page 3 of 6




were all filed in February 2017, months after he filed his complaint, too late to satisfy the

exhaustion requirement of 42 U.S.C. § 1997e(a).2 Id.

       In his Rule 60 motion, Lonas says that he didn’t need to appeal his ’4918 grievance

about medical records because he received his medical records by the time the grievance was

dismissed. But this doesn’t address the main reason this grievance doesn’t satisfy the

exhaustion requirement—the grievance wasn’t actually about Lonas’s complaints of inadequate

medical care. Lonas concedes this point: he states that “the medical records have nothing to do

with the defendants delaying my surgery nor do[] the medical records have anything to do with

this lawsuit.” Dkt. 154, at 5. So the ’4918 grievance isn’t a basis for granting his Rule 60

motion.

       Lonas says that he filed additional grievances about the delay in his hernia surgery that

I did not mention in my order. But there weren’t any other relevant grievances in the record

when I issued my ruling, Lonas has not included any new grievances in the documents he

attaches to his Rule 60 motion, and he doesn’t explain when he filed those grievances or how

prison staff responded to them. He appears to be saying that he sent them to the court but

that they were either lost or confiscated by prison staff. But again, he doesn’t describe with any

specificity the contents of what didn’t make it onto the record or my orders in this case. If what

he means is that he filed formal DOC Inmate Complaint Review System grievances that were

lost or confiscated, his vague statements unsupported by any corroborating evidence is not




2
  I had stated that Lonas filed his complaint in October 2016. Lonas points out that this is
incorrect: his original complaint was filed in this court on November 14, 2016. See Dkt. 1. But
this doesn’t change the analysis.
                                                 3
       Case: 3:16-cv-00752-jdp Document #: 162 Filed: 08/31/20 Page 4 of 6




sufficient for me to consider vacating the judgment under Rule 60. In his reply brief, Lonas

says that “all of these documents are in my motion to reconsider.” Dkt. 160, at 2. But the

prison documents he attached to the motion are health service requests, not ICRS grievances.

So they do not show that Lonas filed and exhausted a grievance before February 2017.

       Lonas also says that prison staff doesn’t let inmates physically attach evidence to

grievances, which I take to be an argument either that staff is lying when they said that they

require inmates to show that they’ve attempted to informally resolve an issue before filing a

grievance about it, or that Lonas indeed had supporting evidence of informal resolution

attempts that was lost. Either way this argument doesn’t support relief from the judgment

because my opinion dismissing the case didn’t hinge on the question whether Lonas informally

resolved issues before filing grievances about them. Even had Lonas fulfilled the informal-

resolution requirement, his grievances were too late to exhaust his administrative remedies

because they were filed after he filed his complaint in this court.

       Lonas raises a separate argument about that ground based on the fact that although his

original complaint in this case was filed in November 2016, the operative complaint in the case

was his March 2017 amended complaint. See Dkt. 38. Lonas calls this a “new” lawsuit against

different defendants that was exhausted by his February 2017 grievances, so he should be able

to proceed with his claims. I disagree that Lonas’s amended complaint started a new lawsuit.

Besides the obvious point that this litigation has been proceeding under the same case number

the entire time, Lonas’s amendments were mainly cosmetic changes. I dismissed the original

complaint because Lonas had named only the Oshkosh Correctional Institution and DOC as

defendants, which are not entities that can be sued in this type of lawsuit. See Dkt. 21. In his


                                                4
       Case: 3:16-cv-00752-jdp Document #: 162 Filed: 08/31/20 Page 5 of 6




amended complaint, Lonas identified the individuals who violated his rights, but his claims

were largely the same as in his original complaint; I wouldn’t have allowed him to amend his

complaint if he had brought different claims against an entirely new set of defendants. Even if

Lonas’s February 2017 grievances did exhaust his claims, he can’t bring them in this lawsuit by

submitting an amended complaint that postdates those grievances. See Chambers v. Sood, 956

F.3d 979, 984 (7th Cir. 2020) (“Chambers’s claim against Dr. Sood is not new; it’s the same

claim he raised in his original pro se complaint, albeit against “Unknown Doctor #1.”). So I

won’t grant his Rule 60 motion on this ground.

       As I explained to Lonas in my previous order, the dismissal on exhaustion grounds was

without prejudice, meaning that he would be free to file a brand-new lawsuit about his medical

care, but if he did, he would owe another filing fee for it. Dkt. 148, at 5. It appears that Lonas

may be willing to pursue that option: in his reply, he states that “if it only takes me to re-file

again and make the defense attorney happy that I am going to pay all those fees again, be it

so. Then let us re-file.” Dkt. 160, at 19.

       I’ll give Lonas a short time to respond to this order by stating whether he wishes to have

the court docket his amended complaint, Dkt. 38, into a brand-new lawsuit. He’ll owe a new

filing fee for that case, so if he chooses to open a new case, he should also submit his trust fund

account statement information so that the court can assess him an initial partial payment of

the filing fee under 28 U.S.C. § 1915.

       Lonas also states that I should recruit him counsel. I denied Lonas’s previous motions

for the recruitment of counsel and this case will remain closed so there is no reason to consider

it now. Even if Lonas decides to reopen his amended complaint in a new lawsuit, it is likely


                                                5
       Case: 3:16-cv-00752-jdp Document #: 162 Filed: 08/31/20 Page 6 of 6




that defendants will raise the same exhaustion issue about his failure to informally resolve

complaints about his medical problems before filing his grievances. From Lonas’s filings in this

case, there is no reason to think that he will be unable to litigate the exhaustion issue himself.



                                            ORDER
       IT IS ORDERED that:

       1. Plaintiff Dessie Russell Lonas’s motion for relief from judgment, Dkt. 154, is
          DENIED.

       2. Plaintiff’s motion for the court’s assistance in recruiting him counsel, Dkt. 154, is
          DENIED.

       3. Plaintiff may have until September 21, 2020, to respond whether he would like to
          open his amended complaint in a new case and to submit an updated trust fund
          account statement.

       Entered August 31, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                6
